Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended, claims 2-9 and 11-17  are previously presented and claim 10 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Nozawa et al (US 8,105,064 B2).
Regarding claim 1, Nozawa et al teaches an apparatus (100) for producing three-dimensional objects from a deformable material comprising the following features: a housing (see annotated figure), which has a chamber (121) for receiving the deformable material; a feed device (112) for feeding the deformable material into the chamber (121) of the housing; a first discharge opening (122) for discharging the deformable material from the chamber of the housing (3); a first closing device (32) for selectively closing and opening the first discharge opening (29), said closing device (32) having a cavity (figure 1, [0045]) connected to the chamber (7) of the housing (3) via at least one connecting bore (figure 1); a second discharge opening (10), which has a smaller cross-section than the first discharge opening (see figure 1), for discharging the deformable material from the cavity (figure 1) of the first closing device (32), and a second closing device (131)  for selectively closing and opening the connecting bore (see figure 1); wherein the feed device and the first discharge opening are no coaxial (see annotated figure below). 

    PNG
    media_image1.png
    444
    484
    media_image1.png
    Greyscale


Regarding claim 2, Nozawa teaches the second closing device (131) is located within the cavity of the first closing device (see annotated figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 8,105,064 B2).
Regarding claims 3-4, 13, and 15, Nozawa et al does not explicitly teach the first closing/second closing is adjustable in the longitudinal direction to selectively close and open the first discharge opening by means of an adjusting arrangement. However, given the limited number of options for making the closing adjustable: x-direction, y-direction, or z-direction, MPEP 2143 (I) states obvious to try is a prima facie evidence of obviousness when there is a finite number of identified solutions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the closing devices adjustable in a longitudinal direction given the limited number of directions the closing device can be adjustable. 
Regarding claim 9, Nozawa et al does not disclose the first closing device is rotatable. Therefore, one ordinary skill in the art would conclude the system is non-rotatable. Further, given the limited number of options: either rotatable or non-rotatable, MPEP 2143 (I) states obvious to try is a prima facie evidence of obviousness when there is a finite number of identified solutions. Hence, one ordinary skill in the art would conclude the first closing device is non-rotatable since (1) Nozawa et al does not state it is rotatable and (2) given the limited number of options.
14.	Regarding claims 11-12, and 14, Nozawa et al does not explicitly teach the first closing/second closing is adjustable in the longitudinal direction to selectively close and open the first discharge opening by means of an adjusting arrangement. However, given the limited number of options for making the closing adjustable: x-direction, y-direction, or z-direction, MPEP 2143 (I) states obvious to try is a prima facie evidence of obviousness where there is a finite number of identified solutions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the closing devices adjustable in a longitudinal direction given the limited number of directions the first closing device can be adjustable.
15.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 8,105,064 B2) in view of Mizukami et al (US 2019/0283320 A1). 
16.	Regarding claim 5, Nozawa et al does not explicitly disclose the second closing device is rotatable about its longitudinal axis to selectively close and open the connecting bore by means of an adjusting arrangement. However, analogous nozzle art, Mizukami, teaches the opening/closing mechanism (70) is provided with a drive shaft (72) which is rotatable along its center of axis [0035-0036]. Therefore, it would have been obvious to one having  ordinary skill in the art before the effective filing date of the claimed invention to have modified the second closing device of Nozawa to make the second closing device rotatable along its longitudinal axis, as taught by Mizukami, in order to effectively control the opening/closing mechanism and give it a higher degree of motion. 
17.	Claims 6-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 8,105,064 B2) in view of Schaeuffele et al (US 2021/0146430 A1)  and further in view of (Mizukami et al (US 2019/0283320 A1) 
 Regarding claims 6-8 and 16-17, Nozawa et al is silent to a control sleeve but analogous nozzle art, Schaeuffele teaches a control sleeve (11) with at least one groove (46) for the movement the closing device [0045].  Further, analogous art, Mizukami teaches a pin and drive device connected to the closing device and the drive device is operatively connected to the control sleeve via a transmission arrangement via a valve body (73)  that is rotated by a drive device (72) to make the closing device [0035-0036] rotatable and via a transmission arrangement (74 stepping motor [0038] which reads on belt drive) . Valve body reads on pin. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate a shaft and valve body (pin) and transmission arrangement as taught by Mizukami and the control sleeve and groove taught by Schaeuffele into the apparatus taught by Nozawa in order to make the closing device rotatable.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-17 have been considered but are moot in light of the newly cited reference Nozawa et al (US 8,105,064 B2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743